Beck, P. J.
The motion to dismiss the writ of error in this case upon the ground that there is no assignment of error in the bill of exceptions on the judgment of the court in overruling the motion of plaintiff in error for a new trial, nor upon any other ruling made by the court in the ease, must be sustained. In the bill of exceptions, after reciting the fact that the case against the defendant was tried at a specified term of court, on the issues formed by the defendant’s plea of pot guilty to the indictment, and that the jury hearing the case returned a verdict of guilty, and the subsequent filing of the motion for a new trial, with a duly approved brief of evidence, and finally that the court. overruled the motion for a new trial on each and every ground thereof, the bill of exceptions continues: “And now within the time allowed by law, John Downer presents this his bill of exceptions and names himself as the plaintiff in error, and names the State of Georgia as the defendant in error and prays that this his bill of exceptions be certified as true by the court and that the court order this bill of exceptions together with the record herein specified transmitted to the Supreme Court in order that the errors herein complained of may be considered and corrected;” and other than this, there is no exception to any judgment or ruling of the court. Winn v. State, 124 Ga. 811 (53 S. E. 318).

*186
Writ of error dismissed.


All the Justices concur, except Hill, J., absent because of illness.